Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 17, 1974, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts) and grand larceny in the third degree (three counts), upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of robbery in the second degree (two counts) and grand larceny in the third degree (three counts), and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. The crimes of robbery in the second degree and grand larceny in the third degree, under the facts of this case, are lesser included offenses of the crime of robbery in the first degree, for which defendant stands convicted under counts one and five of the indictment. Thus, pursuant to CPL 300.30 (subd 4) and CPL 300.40 (subd 3, par [b]), the convictions of robbery in the second degree and grand larceny in the third degree must be reversed and the said counts dismissed (see People v Grier, 37 NY2d 847; People v Reynolds, 53 AD2d 877; People v Pyles, 44 AD2d 784). The other issues raised by defendant-appellant on this appeal have been considered and found to be without merit. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.